     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 1 of 29 Page ID #:1133



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 DAVE B.,                          )              Case No. CV 18-3177-SP
                                     )
12                     Plaintiff,    )
                                     )
13               v.                  )              MEMORANDUM OPINION AND
                                     )              ORDER
14                                   )
     ANDREW M. SAUL, Commissioner of )
15   Social Security Administration, )
                                     )
16                     Defendant.    )
                                     )
17                                   )
18
19                                             I.
20                                   INTRODUCTION
21         On April 16, 2018, plaintiff Dave B., proceeding pro se, filed a complaint
22 against defendant, the Commissioner of the Social Security Administration
23 (“Commissioner”), seeking a review of a denial of a period of disability and
24 disability insurance benefits (“DIB”). The parties have fully briefed the matters in
25 dispute, and the court deems the matter suitable for adjudication without oral
26 argument.
27         Plaintiff presents what the court interprets as six disputed issues for
28

                                               1
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 2 of 29 Page ID #:1134



 1 decision: (1) whether the Administrative Law Judge (“ALJ”) properly considered
 2 the medical opinions; (2) whether the ALJ properly considered plaintiff’s
 3 subjective complaints; (3) whether the ALJ erred at step three; (4) whether the ALJ
 4 erred at step five; (5) whether the ALJ fully developed the record; and (6) whether
 5 the ALJ properly considered lay testimony. Memorandum in Support of Plaintiff’s
 6 Complaint (“P. Mem.”) at 2-91; see Defendant’s Memorandum in Support of
 7 Answer (“D. Mem.”) at 1-15.
 8          Having carefully studied the parties’ memoranda on the issues in dispute, the
 9 Administrative Record (“AR”), and the decision of the ALJ, the court concludes
10 that, as detailed herein, the ALJ properly considered most of the medical opinions,
11 properly considered plaintiff’s testimony, did not err at steps three and five, and
12 properly considered the lay opinion. But the court also concludes that the ALJ
13 failed to properly consider the State Agency physicians’ opinions concerning
14 plaintiff’s physical limitations, and failed to fully develop the record in that regard.
15 The court therefore remands this matter to the Commissioner in accordance with
16 the principles and instructions enunciated in this Memorandum Opinion and Order.
17                                             II.
18                  FACTUAL AND PROCEDURAL BACKGROUND
19          Plaintiff was 43 years old on his alleged disability onset date and is a college
20 graduate. AR at 75, 222. Plaintiff has past relevant work as an actor and waiter.
21 Id. at 63.
22          On September 29, 2015, plaintiff filed an application for a period of
23 disability and DIB due to post-traumatic stress syndrome (“PTSD”), protruding
24 discs, muscle spasms in the back, sciatica, depression, anxiety, and insomnia. Id.
25 at 75. The application was denied initially and upon reconsideration, after which
26
27      1
         All citations to the Memorandum in Support of Plaintiff’s Complaint refer to
28 the page numbers designated by the CM/ECF system.

                                                2
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 3 of 29 Page ID #:1135



 1 plaintiff filed a request for a hearing. Id. at 113-24.
 2          On April 28, 2017, plaintiff, then represented by counsel, appeared and
 3 testified at a hearing before the ALJ. Id. at 41-74. The ALJ also heard testimony
 4 from June Hagen, a vocational expert. Id. at 62-72. On September 14, 2017, the
 5 ALJ denied plaintiff’s claim for benefits. Id. at 22-34.
 6          Applying the well-known five-step sequential evaluation process, the ALJ
 7 found, at step one, that plaintiff had not engaged in substantial gainful activity
 8 since March 28, 2014, the alleged onset date. Id. at 24.
 9          At step two, the ALJ found plaintiff suffered from the following severe
10 impairments: degenerative disc disease of the lumbar spine, osteoporosis, and
11 PTSD. Id.
12          At step three, the ALJ found plaintiff’s impairments, whether individually or
13 in combination, did not meet or medically equal one of the listed impairments set
14 forth in 20 C.F.R. part 404, Subpart P, Appendix 1 (the “Listings”). Id. at 25.
15          The ALJ then assessed plaintiff’s residual functional capacity (“RFC”),2 and
16 determined plaintiff had the RFC to perform light work3, with the limitations that
17
18      2
            Residual functional capacity is what a claimant can do despite existing
19   exertional and nonexertional limitations. Cooper v. Sullivan, 880 F.2d 1152, 1155-
20   56 n.5-7 (9th Cir. 1989). “Between steps three and four of the five-step evaluation,
     the ALJ must proceed to an intermediate step in which the ALJ assesses the
21   claimant’s residual functional capacity.” Massachi v. Astrue, 486 F.3d 1149, 1151
22   n.2 (9th Cir. 2007).
23      3
            “Light work involves lifting no more than 20 pounds at a time with frequent
24   lifting or carrying of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b).
     “[T]he full range of light work requires standing or walking, off and on, for a total
25   of approximately 6 hours of an 8-hour workday.” Social Security Ruling (“SSR”)
26   83-10. “The Commissioner issues [SSRs] to clarify the Act’s implementing
     regulations and the agency’s policies. SSRs are binding on all components of the
27   SSA. SSRs do not have the force of law. However, because they represent the
28   Commissioner’s interpretation of the agency’s regulations, we give them some

                                               3
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 4 of 29 Page ID #:1136



 1 plaintiff: could perform occasional postural movements; could not climb ladders,
 2 ropes, or scaffolds; could not work around unprotected heights or moving
 3 mechanical parts; must change from sitting to standing every 30 minutes for one to
 4 two minutes; and was limited to simple, routine tasks with occasional public
 5 contact. Id. at 26.
 6         The ALJ found, at step four, that plaintiff was incapable of performing his
 7 past relevant work as an actor or waiter. Id. at 31-32
 8         At step five, the ALJ found that given plaintiff’s age, education, work
 9 experience, and RFC, there were jobs that existed in significant numbers in the
10 national economy that plaintiff could perform, including marker, housekeeping
11 cleaner, table worker, addresser, and stuffer. Id. at 32-33. Consequently, the ALJ
12 concluded plaintiff did not suffer from a disability as defined by the Social
13 Security Act. Id. at 33-34.
14         Plaintiff filed a timely request for review of the ALJ’s decision, but the
15 Appeals Council denied the request for review. Id. at 4-6. The ALJ’s decision
16 stands as the final decision of the Commissioner.
17                                           III.
18                               STANDARD OF REVIEW
19         This court is empowered to review decisions by the Commissioner to deny
20 benefits. 42 U.S.C. § 405(g). The findings and decision of the Social Security
21 Administration must be upheld if they are free of legal error and supported by
22 substantial evidence. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001)
23 (as amended). But if the court determines the ALJ’s findings are based on legal
24 error or are not supported by substantial evidence in the record, the court may
25
26
   deference. We will not defer to SSRs if they are inconsistent with the statute or
27 regulations.” Holohan v. Massanari, 246 F.3d 1195, 1203 n.1 (9th Cir. 2001)
28 (internal citations omitted).

                                               4
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 5 of 29 Page ID #:1137



 1 reject the findings and set aside the decision to deny benefits. Aukland v.
 2 Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001); Tonapetyan v. Halter, 242 F.3d
 3 1144, 1147 (9th Cir. 2001).
 4         “Substantial evidence is more than a mere scintilla, but less than a
 5 preponderance.” Aukland, 257 F.3d at 1035. Substantial evidence is such
 6 “relevant evidence which a reasonable person might accept as adequate to support
 7 a conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998); Mayes, 276
 8 F.3d at 459. To determine whether substantial evidence supports the ALJ’s
 9 finding, the reviewing court must review the administrative record as a whole,
10 “weighing both the evidence that supports and the evidence that detracts from the
11 ALJ’s conclusion.” Mayes, 276 F.3d at 459. The ALJ’s decision “‘cannot be
12 affirmed simply by isolating a specific quantum of supporting evidence.’”
13 Aukland, 257 F.3d at 1035 (quoting Sousa v. Callahan, 143 F.3d 1240, 1243 (9th
14 Cir. 1998)). If the evidence can reasonably support either affirming or reversing
15 the ALJ’s decision, the reviewing court “‘may not substitute its judgment for that
16 of the ALJ.’” Id. (quoting Matney v. Sullivan, 981 F.2d 1016, 1018 (9th Cir.
17 1992)).
18                                           IV.
19                                     DISCUSSION
20 A.      This Court Will Not Consider the Extra-Record Evidence
21         In support of his complaint, plaintiff submitted new evidence that is not a
22 part of the Administrative Record and, as such, was not reviewed by the ALJ or
23 Appeals Council. Extra-record evidence is not judicially reviewable. Russell v.
24 Bowen, 856 F.2d 81, 84 (9th Cir. 1988). This court, therefore, may not consider
25 this extra-record evidence.
26         Although a court may remand a case for the consideration of new evidence
27 submitted if the claimant demonstrates the new evidence is material and there was
28

                                              5
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 6 of 29 Page ID #:1138



 1 good cause for failing to include it in the record previously, plaintiff has not argued
 2 either. See Clem v. Sullivan, 894 F.2d 328, 332 (9th Cir. 1990). Because this court
 3 is remanding this case for further proceedings on other grounds, however, the ALJ
 4 should consider the extra-record evidence on remand.
 5 B.       The ALJ Failed to Properly Consider All of the Medical Opinions
 6          Plaintiff argues the ALJ failed to properly consider the medical opinions. P.
 7 Mem. at 2, 4-6. Specifically, plaintiff contends the ALJ failed to provide specific
 8 and legitimate reasons for discounting the opinions of several treating and
 9 examining physicians. Id. Further, plaintiff argues the ALJ’s RFC determination
10 was not supported by substantial evidence because the state agency physicians’
11 opinions did not constitute substantial evidence. Id. at 5-6.
12          In determining whether a claimant has a medically determinable impairment,
13 among the evidence the ALJ considers is medical evidence. 20 C.F.R. §
14 404.1527(b).4 In evaluating medical opinions, the regulations distinguish among
15 three types of physicians: (1) treating physicians; (2) examining physicians; and
16 (3) non-examining physicians. 20 C.F.R. § 404.1527(c), (e); Lester v. Chater, 81
17 F.3d 821, 830 (9th Cir. 1996) (as amended). “Generally, a treating physician’s
18 opinion carries more weight than an examining physician’s, and an examining
19 physician’s opinion carries more weight than a reviewing physician’s.” Holohan,
20 246 F.3d at 1202; 20 C.F.R. § 404.1527(c)(1)-(2). The opinion of the treating
21 physician is generally given the greatest weight because the treating physician is
22 employed to cure and has a greater opportunity to understand and observe a
23 claimant. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Magallanes v.
24 Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
25          “[T]he ALJ may only reject a treating or examining physician’s
26
27      4
         All citations to the Code of Federal Regulations refer to regulations
28 applicable to claims filed before March 27, 2017.

                                               6
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 7 of 29 Page ID #:1139



 1 uncontradicted medical opinion based on ‘clear and convincing reasons.’”
 2 Carmickle v. Comm’r, 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester, 81 F.3d
 3 at 830-31). “Where such an opinion is contradicted, however, it may be rejected
 4 for ‘specific and legitimate reasons that are supported by substantial evidence in
 5 the record.’” Id. (quoting Lester, 81 F.3d at 830-31). The opinion of a non-
 6 examining physician, standing alone, cannot constitute substantial evidence.
 7 Morgan v. Comm’r, 169 F.3d 595, 602 (9th Cir. 1999); Lester, 81 F.3d at 831.
 8         1.     Treating Physicians
 9                a.    Dr. Marvin Osman
10         Dr. Marvin Osman, a psychiatrist, treated plaintiff from around January 6,
11 2015 through at least April 20, 2017. AR at 351, 861-66. The record only
12 contains Dr. Osman’s treatment notes from 2015. See AR at 350-51. During nine
13 sessions in 2015, plaintiff reported to Dr. Osman that he suffered from anxiety and
14 insomnia, as well as angered easily, as a result of an attack by a pit bull in 2013.
15 See id. at 350-51. Dr. Osman treated plaintiff with multiple psychotropic
16 medications. See id. at 350-51, 860.
17         Dr. Osman submitted three letters to the Commissioner in support of
18 plaintiff’s application for benefits. Id. at 343, 695-96, 860. In the January 12,
19 2015 letter, Dr. Osman opined the pitbull attack and subsequent surgeries impacted
20 plaintiff’s mental capacity, causing him to suffer from PTSD, depression, and
21 anxiety. Id. at 343. In the March 15, 2016 letter, Dr. Osman restated his diagnoses
22 and explained plaintiff’s panic attacks and anxiety rendered him unable to think or
23 function clearly, causing him to freeze, hyperventilate, and cry uncontrollably in
24 public. See id. at 695-96. In the March, 29, 2017 letter, Dr. Osman stated plaintiff
25 was a “social isolate” and withdrawn from life. Id. at 860.
26         Dr. Osman also submitted a Mental Impairment Questionnaire, dated May
27 27, 2016, in which he opined plaintiff, in most categories, had no useful ability and
28

                                               7
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 8 of 29 Page ID #:1140



 1 aptitude to do unskilled work. Id. at 707-12. Dr. Osman further opined plaintiff
 2 had marked limitations with his ability to perform activities of daily living, had
 3 extreme limitations in maintaining social functioning, concentration, persistence of
 4 pace; and would have four or episodes of decompensation within a twelve-month
 5 period.5 Id. at 711.
 6                b.      Dr. Mohamed Ziyad Kattih
 7          Dr. Mohamed Z. Kattih, a physiatrist, treated plaintiff from approximately
 8 May 2015 through at least April 2017. See id. at 751-52, 834-35. Dr. Kattih
 9 observed plaintiff had, among other things, tenderness, restricted side bending, an
10 antalgic gait, full motor strength, and a positive single leg raise on the left. See,
11 e.g., id. at 729, 731, 735, 844. During the March 21, 2017 examination, Dr. Kattih
12 noted plaintiff ambulated with a cane. Id. at 836. Dr. Kattih treated plaintiff with
13 epidurals on four occasions from July 2015 through March 2016, physical therapy,
14 and narcotic medication. See id. at 755-58, 866-917. In addition to the physical
15 examinations, Dr. Kattih noted plaintiff was alert, oriented, and had reasonable
16 judgment. See, e.g., id. 729, 733, 735. Plaintiff also reported that he was socially
17 active. See, e.g., id. at 842, 844, 846.
18          In a Los Angeles County Department of Social Services Physical Health
19 Assessment for General Relief form signed April 12, 2017, Dr. Kattih opined
20 plaintiff suffered from a psychiatric problem that may prevent work, had a
21 presumptive disability, and had a medical condition that prevented plaintiff from
22 one or more of the following: frequent sitting, fingering, and handling; occasional
23 standing and walking, lifting 10 pounds, bending, and reaching; or demonstrating
24
25      5
         The record also contains four out of five pages of a Short-Form Evaluation
26 for Mental Disorders. AR at 691-94. Although the handwriting appears to match
   Dr. Osman’s handwriting, the last page, which presumably is the signature page, is
27 missing. The ALJ afforded little weight to this opinion because it was unsigned
28 and inconsistent with the mental status examinations. See id. at 31.

                                               8
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 9 of 29 Page ID #:1141



 1 grossly normal cognitive ability. Id. at 834-35. In each instance, Dr. Kattih did not
 2 specify which condition or limitation plaintiff had. See id.
 3                c.    Primary Care Physicians
 4         Primary care physicians at Saban Community Clinic (“Saban”) treated
 5 plaintiff from approximately September 2014 through at least October 2016. See
 6 id. at 546, 760. Plaintiff was underweight throughout this period, with his weight
 7 ranging from 113 pounds and a BMI of 17.19 to 124 pounds and a BMI of 18.3.
 8 See id. at 536, 762. The Saban physicians observed, among other things, plaintiff
 9 had tenderness to the touch in his lumbar spine and decreased range of motion. See
10 id. at 538, 663, 666. The Saban physicians observed a normal gait during some
11 examinations and an antalgic gait at others. See, e.g, id. at 539, 785, 812. During
12 the examinations, plaintiff was oriented and had a normal mood and affect. See,
13 e.g., id. at 376, 387, 408.
14         2.     Examining Physicians
15                a.    Dr. Oswald Chan
16         Dr. Oswald Chan, a Saban family medicine practitioner, examined plaintiff
17 on May 8, 2015. Id. at 536-37. Plaintiff requested eight weeks of disability due to
18 back pain he experienced after a fall in March 2015. See id. at 536. Dr. Chan
19 observed plaintiff had mild tenderness to palpation in the back, was ambulating
20 without difficulty, had a normal gait, and had a negative single leg raise test. See
21 id. at 537. Dr. Chan diagnosed plaintiff with bilateral low back pain without
22 sciatica. See id. When plaintiff demanded to be put on disability, Dr. Chan stated
23 he felt plaintiff could work, but he would refer him to a physiatrist for further
24 assessment instead. See id.
25                b.    Dr. Todd D. Moldawer
26         Dr. Todd D. Moldawer, an orthopedic surgeon, examined plaintiff on
27 January 5, 2016 and August 11, 2016. Id. at 685-89, 723-24. At the first
28

                                               9
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 10 of 29 Page ID #:1142



 1 examination, plaintiff told Dr. Moldawer that he injured his back in March 2015
 2 when he panicked after seeing a pit bull and went down to the ground.6 Id. at 685.
 3 As a result, plaintiff wore a back brace and sometimes used a cane or walker. Id.
 4 Dr. Moldawer observed plaintiff was oriented and alert with appropriate judgment,
 5 and had a normal gait, decreased range of motion in the spine, a positive straight
 6 leg raise test, tenderness, and a positive Gaenslen’s test. See id. at 687-88. Based
 7 on the examination, an MRI, and x-rays, Dr. Moldawer diagnosed plaintiff with a
 8 herniated disc at L5-S1 with an extruded disc fragment, multiple levels of
 9 degenerative disc disease, a central annular tear with left foraminal narrowing at
10 two levels, broad-based disc bulge, and osteoporosis. Id. at 688. Dr. Moldawer
11 recommended electroneurodiagnostic testing. Id.
12          At his second examination, Dr. Moldawer observed plaintiff walking
13 without a limp but using a cane. Id. at 723. Dr. Moldawer observed plaintiff had
14 decreased range of motion, weakness in the lower extremities, positive straight leg
15 raise test on the left, and some tenderness. Id. Based on the examination and a
16 review of Dr. Yaser Badr’s neurosurgical consultation, Dr. Moldawer
17 recommended a microdiscectomy at L5-S1 on the left. Id.
18                c.    Dr. Yaser Badr
19          Dr. Yaser Badr, a neurosurgeon, examined plaintiff on June 29, 2016. Id. at
20 717-20. Dr. Badr observed plaintiff had a limping gait but full strength in his
21 extremities. Id. at 720. Dr. Badr also observed plaintiff had clear speech and no
22 mental deficits. Id. at 719. Based on his examination and review of the imaging,
23 Dr. Badr diagnosed plaintiff with lumbar degenerative disc disease and
24 recommended lumbar decompression and fixation. Id. at 720.
25
26
27      6
          Emergency room treatment notes from March 25, 2015, indicate plaintiff
28 hurt his back in the shower. See AR at 358, 361.

                                             10
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 11 of 29 Page ID #:1143



 1          3.    State Agency Physicians
 2          Four State Agency physicians reviewed plaintiff’s medical records through
 3 2015. Id. at 80-83, 100-02. Based on their review, Dr. S.M. Niknia and Dr. Leslie
 4 Arnold, a pediatrician, opined plaintiff had the physical RFC to lift, carry, push,
 5 and pull 10 pounds frequently and 20 pounds occasionally, stand and walk six
 6 hours in an eight-hour work day, and sit six hours in an eight-hour work day. Id. at
 7 85-86, 105-06.
 8          Dr. N. Haroun and Dr. Preston Davis, who also reviewed Dr. Osman’s
 9 opinion dated January 29, 2016,7 opined plaintiff suffered from anxiety-related
10 disorders and: had mild restrictions in activities of daily living; had moderate
11 limitations in social functioning, had mild limitations in maintaining concentration,
12 persistence, or pace; and would not have repeated episodes of decompensation. Id.
13 at 83-84, 102-03. Dr. Haroun and Dr. Davis opined plaintiff had the mental RFC
14 to perform simple, repetitive tasks; maintain attention in two-hour increments;
15 accept instructions and respond appropriately to supervisors; and respond
16 appropriately to changes in work setting; but was moderately limited in his ability
17 to interact with the general public. Id. at 84, 86-87, 104, 106-08. In reaching their
18 opinion, Dr. Haroun and Dr. Davis discounted Dr. Osman’s opinion because it
19 relied heavily on subjective evidence and was not supported by the objective
20 evidence. See id. at 88, 109.
21          4.    The ALJ’s Findings
22          The ALJ determined plaintiff had the physical RFC to perform light work
23 with some postural limitations and the requirement that he must be able to change
24 from sitting to standing every 30 minutes for one to two minutes. Id. at 26. The
25 ALJ restricted plaintiff from climbing ladders, ropes, or scaffolds, and working
26
27      7
       The record does not include an opinion dated January 29, 2016 from Dr.
28 Osman.

                                             11
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 12 of 29 Page ID #:1144



 1 around unprotected heights or moving mechanical parts. Id. As for the mental
 2 RFC, the ALJ limited plaintiff to simple, routine tasks with occasional public
 3 contact. Id. In reaching this RFC determination, the ALJ gave significant weight
 4 to the opinions of the State Agency physicians and little to no weight to the
 5 opinions of Dr. Osman and Dr. Kattih. Id. at 30.
 6                a.     Opinions Regarding Plaintiff’s Mental RFC
 7         The ALJ properly considered and discounted Dr. Osman’s opinions, and
 8 properly considered and credited Dr. Haroun’s and Dr. Davis’s opinions, which
 9 served as substantial evidence to support the ALJ’s Mental RFC determination.
10         The ALJ provided four reasons to discount Dr. Osman’s opinions: (1) the
11 first letter opinion was written after only one visit; (2) the letters contain
12 inconsistencies with the record; (3) the opinions relied on plaintiff’s subjective
13 complaints; and (4) they were not supported by the medical record and clinical
14 findings. Id. at 29-30. Some of these reasons were specific and legitimate.
15         The ALJ’s first reason for rejecting Dr. Osman’s first letter opinion was not
16 specific and legitimate. When Dr. Osman offered his first letter opinion, he had
17 already examined plaintiff. The regulations clearly state that an ALJ must consider
18 the opinions of examining physicians. See 20 C.F.R. § 404.1527(c). The fact that
19 Dr. Osman rendered an opinion after only one examination may be a factor in
20 assigning weight but it is not specific and legitimate reason to reject it.
21         The ALJ’s second and third reasons for giving Dr. Osman’s opinions no
22 weight – they contained inconsistencies with the record and were based on
23 plaintiff’s subjective complaints – were related because both concern plaintiff’s
24 credibility. AR at 29-30. An ALJ may reject medical opinions based on a
25 claimant’s subjective complaints where his credibility has been properly
26 discounted. Schultz v. Astrue, 362 Fed. Appx. 634, 636 (9th Cir. 2010);
27 Tonapetyan, 242 F.3d at 1149; see also Smolen, 80 F.3d at 1284 (ALJ may
28

                                               12
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 13 of 29 Page ID #:1145



 1 consider prior inconsistent statements in credibility analysis). Regarding
 2 inconsistencies with the record, the ALJ cited three inconsistencies: (1) plaintiff
 3 testified he saw Dr. Osman frequently but the record contains limited treatment
 4 notes; (2) Dr. Osman wrote plaintiff reported having over 20 procedures for his
 5 face but the record reflects only one8; and (3) plaintiff told Dr. Osman he injured
 6 his back when he fell after seeing a pit bull but emergency room records reflect he
 7 hurt his back in the shower. See AR at 30. The record supports the latter two
 8 findings of inconsistencies. Compare id. at 50, 343, 685 and id. at 332-33, 358.
 9 Regarding plaintiff’s psychiatric treatment, although the record only contains
10 treatments from 2015, Dr. Osman corroborates plaintiff’s testimony about the
11 frequency of his treatment. See id. at 53, 350-51, 861. As for Dr. Osman’s
12 reliance on plaintiff’s subjective complaints, the ALJ correctly observed Dr.
13 Osman’s treatment notes do not contain any objective findings and his opinions
14 appeared to be wholly based on plaintiff’s subjective complaints. See id. at 350-
15 51. As discussed below, the credibility of plaintiff’s testimony was properly
16 discounted, at least in part. Accordingly, substantial evidence supports the ALJ’s
17 rejection of Dr. Osman’s opinions on the basis that they were based on plaintiff’s
18 unreliable subjective complaints.
19          The ALJ’s fourth reason for rejecting Dr. Osman’s opinions was because
20 they were not supported by the objective medical record or clinical findings. Id. at
21 30; see Batson v. Comm’r, 359 F.3d 1190, 1195 (9th Cir. 2004) (holding that an
22 ALJ may discredit physicians’ opinions that are “unsupported by the record as a
23 whole . . . or by objective medical findings”); Tonapetyan, 242 F.3d at 1149
24 (rejecting physician’s opinion, in part, due to a lack of objective evidence to
25 support it). Here, as discussed above, Dr. Osman’s treatment notes contain no
26
27      8
       In a treatment note dated just six days prior to the first letter opinion, Dr.
28 Osman wrote plaintiff had 12 surgeries on his face. AR at 351.

                                              13
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 14 of 29 Page ID #:1146



 1 objective findings. See AR at 350-51. And plaintiff’s other physicians all reported
 2 normal mental status examination findings, including that plaintiff was alert,
 3 oriented, cooperative, and with appropriate affect. See, e.g., id. at 404, 408, 687,
 4 729, 731, 785.
 5         Accordingly, the ALJ provided three specific and legitimate reasons
 6 supported by substantial evidence for rejecting Dr. Osman’s opinions.
 7         As for Dr. Haroun’s and Dr. Davis’s opinions, the ALJ properly considered
 8 them and they could serve as substantial evidence. The opinions of a non-
 9 examining physician “may [] serve as substantial evidence when the opinions are
10 consistent with independent clinical findings or other evidence in the record.”
11 Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Although Dr. Haroun and
12 Dr. Davis only reviewed plaintiff’s records from 2015, neither the 2015 nor
13 subsequent records contained any objective, clinical findings supporting greater
14 mental limitations. The 2015 treatment records only contained plaintiff’s
15 subjective complaints. Plaintiff failed to submit any psychiatric treatment notes
16 from 2016 and 2017. His non-psychiatric treatment notes from 2016 and 2017 all
17 contained normal mental status findings. See, e.g., AR at 687, 785, 812, 836.
18 Accordingly, Dr. Haroun’s and Dr. Davis’s opinions could serve as substantial
19 evidence to reject Dr. Osman’s opinions and support the ALJ’s mental RFC
20 determination.
21               b.     Opinions Regarding Plaintiff’s Physical RFC
22         Similar to the mental RFC determination, plaintiff argues the ALJ failed to
23 properly considered the treating physician’s opinion regarding his physical RFC
24 and the State Agency physicians’ opinions did not serve as substantial evidence to
25 support the physical RFC determination.
26         Dr. Kattih’s opinion consisted solely of a disability finding. The ALJ
27 properly gave no weight to his opinion because a disability finding is an issue
28

                                              14
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 15 of 29 Page ID #:1147



 1 reserved for the Commissioner. Id. at 30; see 20 C.F.R. § 404.1527(d)(1).
 2 Although the form opinion completed by Dr. Kattih provided him the opportunity
 3 to indicate the underlying bases for his disability finding – e.g., the inability to lift
 4 10 pounds frequently – Dr. Kattih did not specify the functional limitations
 5 underlying his opinion. See AR at 834-35. Thus, the ALJ properly rejected Dr.
 6 Kattih’s opinion.9
 7          In contrast to the psychiatric State Agency physicians, the opinions of Dr.
 8 Niknia and Dr. Arnold could not serve as substantial evidence. The ALJ’s physical
 9 RFC determination was based on the State Agency physicians’ opinions as well as
10 the ALJ’s own determination that the evidence reflected plaintiff required postural
11 limitations and the ability to change positions. Id. at 30. Specifically, the ALJ
12 noted the State Agency physicians were able to review plaintiff’s medical records
13 and his own statements, they were most familiar with Social Security requirements,
14 and their opinions were consistent with the record. Id. But Dr. Niknia and Dr.
15 Arnold only reviewed plaintiff’s medical records through 2015. See id. at 80-83,
16 100-02. As the ALJ acknowledged, imaging subsequent to 2015 showed
17 improvement in a herniated disc but increased severity otherwise. See id. at 28;
18 compare id. 364-68 and 690, 829. Treatment notes subsequent to 2015 also reflect
19 plaintiff developed an antalgic gait, had positive single leg raise tests on the left,
20 and used a cane and back brace. See, e.g., id. at 662-63, 719-20, 785, 844. Based
21 on the additional records not reviewed by Dr. Niknia and Dr. Arnold, two
22 physicians recommended plaintiff undergo surgery. See id. at 720, 723. As such,
23 Dr. Niknia’s and Dr. Arnold’s opinions cannot serve as substantial evidence to
24 support the ALJ’s physical RFC determination because they were not consistent
25
        9
26        Dr. Kattih’s opinion that plaintiff was disabled was distinct from his
   objective clinical findings. Although the ALJ properly rejected Dr. Kattih’s
27 disability opinion, he was still required to consider his underlying clinical findings
28 in his RFC determination. The ALJ does not appear to have done so.

                                               15
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 16 of 29 Page ID #:1148



 1 with the clinical findings or other evidence.
 2           In sum, the ALJ properly considered Dr. Osman’s, Dr. Kattih’s, Dr.
 3 Haroun’s, and Dr. Davis’s opinions.10 The ALJ provided specific and legitimate
 4 reasons for rejecting Dr. Osman’s and Dr. Kattih’s opinions, and her reasons for
 5 giving significant weight Dr. Haroun’s and Dr. Davis’s opinions were supported by
 6 the record. But because the record did not support Dr. Niknia’s and Dr. Arnold’s
 7 opinions, the ALJ improperly gave significant weight to their opinions, and
 8 consequently her physical RFC determination was not supported by substantial
 9 evidence.
10 C.        The ALJ Properly Discounted Plaintiff’s Subjective Complaints
11           Plaintiff contends the ALJ failed to properly consider his testimony. P.
12 Mem. at 5. Specifically, plaintiff argues the ALJ’s reasons for an adverse
13 credibility finding were not clear and convincing and supported by substantial
14 evidence. Id.
15           At the April 2017 hearing, plaintiff testified he made an unsuccessful
16 attempt to work in 2014. AR at 54. He ultimately could not work as a waiter
17 because he did not have the required lifting and carrying strength and was unable
18 to handle the stress. See id. Plaintiff testified he lived alone but a friend helped
19 him “quite a bit,” including with lifting, groceries, laundry, driving, and cooking.
20 See id. Plaintiff further testified he could only stand and walk for about 15 minutes
21 at a time, used a cane, could only sit for about 30 minutes before needing to shift,
22 could lift “maybe” six or seven pounds, and needed to lie down three to four times
23 a day for about an hour each to control his back pain. See id. at 59-61.
24           Plaintiff also submitted a function report, dated November 6, 2015. Id. at
25 234-42. In the report, plaintiff stated he could feed his cat, prepare simple meals
26
27      10
          Neither Dr. Badr nor Dr. Chan provided an opinion of plaintiff’s functional
28 limitations.

                                               16
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 17 of 29 Page ID #:1149



 1 such as cereal, and vacuum with a back brace, which was prescribed in April 2015.
 2 See id. at 235-36, 240. Plaintiff stated he only went out when necessary and only
 3 for about an hour at a time due to his physical limitations and anxiety. See id. at
 4 237. Plaintiff reported difficulties with, among other things, lifting, standing,
 5 walking, sitting, and concentration. See id. at 239. Specifically, plaintiff reported
 6 he could walk about 10 blocks or 30 minutes before needing to rest and could pay
 7 attention for about an hour. See id. at 239, 241.
 8         An ALJ must make specific credibility findings, supported by the record.
 9 SSR 96-7p. To determine whether testimony concerning symptoms is credible, an
10 ALJ engages in a two-step analysis. Lingenfelter v. Astrue, 504 F.3d 1028, 1035-
11 36 (9th Cir. 2007). First, an ALJ must determine whether a claimant produced
12 objective medical evidence of an underlying impairment “‘which could reasonably
13 be expected to produce the pain or other symptoms alleged.’” Id. at 1036 (quoting
14 Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). Second, if there
15 is no evidence of malingering, an “ALJ can reject the claimant’s testimony about
16 the severity of her symptoms only by offering specific, clear and convincing
17 reasons for doing so.” Smolen, 80 F.3d at 1281; accord Burrell v. Colvin, 775 F.3d
18 1133, 1136 (9th Cir. 2014). An ALJ may consider several factors in weighing a
19 claimant’s credibility, including: (1) ordinary techniques of credibility evaluation
20 such as a claimant’s reputation for lying; (2) the failure to seek treatment or follow
21 a prescribed course of treatment; and (3) a claimant’s daily activities. Tommasetti
22 v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008); Bunnell, 947 F.2d at 346-47.
23         At the first step, the ALJ here found plaintiff’s medically determinable
24 impairments could reasonably be expected to cause the symptoms alleged. AR at
25 27. At the second step, because the ALJ did not find any evidence of malingering,
26 the ALJ was required to provide clear and convincing reasons for discounting
27
28

                                              17
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 18 of 29 Page ID #:1150



 1 plaintiff’s testimony.11 The ALJ provided four reasons for discounting plaintiff’s
 2 testimony: (1) his daily activities were inconsistent with the degree of limitations
 3 alleged; (2) inconsistent statements; (3) his delay in seeking treatment; and (4) his
 4 limitations were not supported by the medical evidence. Id. at 28.
 5           The ALJ’s first reason for discounting plaintiff’s testimony was his daily
 6 activities indicated more functionality than he alleged. Id.; see Valentine v. Astrue,
 7 574 F.3d 685, 693 (9th Cir. 2009) (the ALJ properly discounted plaintiff’s
 8 credibility because his daily activities suggested his claims about the severity of his
 9 limitations were exaggerated); Thomas, 278 F.3d at 958-59 (in making a credibility
10 determination, an ALJ may consider inconsistencies between a claimant’s
11 testimony and conduct). The ALJ specifically found plaintiff could live
12 independently without full time assistance, prepare meals, perform chores, run
13 errands, and attend medical appointments. See AR at 28. None of the activities
14 enumerated by the ALJ were inconsistent with plaintiff’s testimony about his
15 functional limitations. Plaintiff stated he could only prepare simple meals such as
16 cereal, often had a friend help with chores and could only perform the chores in
17 stages, and only went out when necessary and for a short amount of time. See id.
18 at 54, 236-37. Moreover, “the mere fact a [claimant] has carried on certain daily
19 activities, such as grocery shopping, driving a car, or limited walking for exercise,
20 does not in any way detract from [his] credibility as to [his] overall disability.”
21 Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001). A claimant does not need
22 to be “utterly incapacitated.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
23
24      11
           Although the ALJ did not make an express finding of malingering, the
25 decision suggests the ALJ believed plaintiff to be exaggerating his symptoms for
26 the purpose of obtaining disability benefits. See AR at 28. The ALJ noted plaintiff
   was only sporadically employed prior to the alleged onset of disability and
27 continuously requested disability notes from his physicians without waiting to see
28 if treatment would improve his symptoms. See id.

                                               18
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 19 of 29 Page ID #:1151



 1           The ALJ’s second reason for the adverse credibility finding – multiple
 2 inconsistent statements – was supported by substantial evidence. AR at 28; see
 3 Bunnell, 947 F.2d at 346 (an ALJ “may discredit the claimant’s allegations based
 4 on inconsistencies”). The ALJ correctly noted plaintiff testified he had 20
 5 procedures for his face, including to treat a punctured septum, but the records only
 6 indicated one procedure and no mention of a punctured septum. AR at 28; see also
 7 id. at 50-51, 332-33, 339-40, 563-64. The ALJ also correctly noted plaintiff made
 8 inconsistent statements regarding how he injured his back. Emergency room
 9 records reflect plaintiff injured his back in the shower in March 2015. See AR at
10 358, 361. But plaintiff reported to his social worker and in the Function Report
11 that he injured his back in March 2015 when he fell or jumped after seeing a pit
12 bull due to his PTSD. See id. at 234, 727. And during the hearing, plaintiff
13 testified that he hurt his back when he slipped during the pit bull attack in
14 November 2013. See id. at 57. Finally, the ALJ found plaintiff’s testimony
15 concerning the use of a cane was inconsistent with the record. This finding was
16 not supported by substantial evidence since the record contains at least three
17 references to plaintiff using a cane. See id. at 662, 723, 836. Notwithstanding the
18 cane finding, the other inconsistencies were clear and convincing reasons to find
19 plaintiff’s testimony less credible.12
20           Third, the ALJ discounted plaintiff’s testimony because he delayed seeking
21
22      12
          The record also contains other inconsistent statements not referenced by the
23 ALJ. Plaintiff fractured his right wrist in May 2015 when he closed a door on his
24 hand, yet he later stated he sustained the injury after a fall. See AR at 779, 812.
   Regarding his psychiatric treatment, in June 2016, plaintiff reported he was not
25 receiving therapy, but in April 2017, Dr. Osman stated he had been treating
26 plaintiff for the last three and a half years. See id. at 792, 861. As for his ability to
   socialize, Dr. Osman characterized plaintiff as a social isolate based on plaintiff’s
27 reports of social anxiety, but plaintiff told Dr. Kattih he was socially active. See id.
28 at 842, 844, 846, 860.

                                               19
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 20 of 29 Page ID #:1152



 1 treatment for his physical and mental conditions. See id. at 28. Regarding his
 2 back, the ALJ found that assuming plaintiff’s testimony that he injured his back in
 3 November 2013 was true, he did not seek treatment for over a year. See id. As
 4 discussed above, plaintiff’s testimony was inconsistent with the record, which
 5 plainly documented plaintiff timely seeking treatment after sustaining the back
 6 injury in March 2015. See id. at 358. Thus, the basis for the adverse credibility
 7 finding was the inconsistent statement rather than a failure to seek treatment.
 8 Similarly, the failure to seek immediate mental health treatment was not sufficient
 9 for an adverse credibility finding. Plaintiff contends he initially did not know his
10 insurance covered psychiatric treatment, but sought it once he learned it was
11 covered. See Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (failure to seek
12 treatment may be a basis for an adverse crediblity finding unless was a good reason
13 for not doing so). Moreover, PTSD does not necessarily manifest until well after
14 the causal event. See Savoie v. Astrue, 2012 WL 3044134, at *4 (D. Or. Jul. 25,
15 2012) (citing Jones v. Chater, 65 F.3d 102, 103 (8th Cir. 1995)); accord Nguyen v.
16 Chater, 100 F.3d 1462, 1465 (9th Cir. 1996) (“[I]t is common knowledge that
17 depression is one of the most underreported illnesses in the country because those
18 afflicted often do not recognize that their condition reflects a potentially serious
19 mental illness.”). The failure to seek immediate treatment was therefore not a clear
20 and convincing reason to find plaintiff’s testimony less credible.
21         Finally, the ALJ cited lack of objective medical support as a basis for
22 finding plaintiff’s testimony less credible. See AR at 28-29. Specifically, the ALJ
23 noted although plaintiff had multi-level degenerative disc disease with annular
24 tears, disc extrusion, and foraminal narrowing; a herniated disc; mild denervation;
25 and osteopenia, plaintiff exhibited a normal gait, normal range of motion in his
26 extremities, and full motor strength in 2015. See id. The ALJ also acknowledged
27 the positive straight leg raise test, decreased range of motion, limping gait, physical
28

                                              20
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 21 of 29 Page ID #:1153



 1 therapy, and epidural injections, but nonetheless found they were inconsistent with
 2 plaintiff’s alleged limitations. See id. Contrary to the ALJ’s determination, there
 3 was objective evidence to support plaintiff’s complaints.
 4         In all, the ALJ cited one clear and convincing reason for her adverse
 5 credibility finding – plaintiff’s inconsistent statements. The remaining reasons
 6 were not supported by substantial evidence. But given the numerous inconsistent
 7 statements, this reason was sufficient by itself to support the ALJ’s discounting of
 8 plaintiff’s testimony.
 9 D.      The ALJ Did Not Err at Step Three
10         Plaintiff contends the ALJ erred at step three. P. Mem. at 3-5, 7. Plaintiff
11 argues he met or equaled any of the following: Listings 5.08, 12.04, 12.06, 12.13,
12 12.15, an unspecified neurological disorder Listing, and an unspecified
13 musculskeletal system disorder Listing.
14         At step three, Social Security regulations provide that a claimant is disabled
15 if he or she meets or medically equals a listed impairment set forth in the Listings.
16 20 C.F.R. § 404.1520(a)(4)(iii) (“If you have an impairment(s) that meets or equals
17 one of our listings . . . we will find that you are disabled.”); 20 C.F.R.
18 § 404.1520(d), (“If you have an impairment(s) which . . . is listed in Appendix 1 or
19 is equal to a listed impairment(s), we will find you disabled without considering
20 your age, education, and work experience.”). In other words, if a claimant meets or
21 equals a Listing, he or she will be found disabled at this step “without further
22 inquiry.” Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999). In such case,
23 there is no need for the ALJ to complete steps four and five of the sequential
24 process. Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001).
25         “To meet a listed impairment, a claimant must establish that he or she meets
26 each characteristic of a listed impairment relevant to his or her claim.” Tackett,
27 180 F.3d at 1099. To establish that an impairment is medically equivalent to a
28

                                               21
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 22 of 29 Page ID #:1154



 1 listed impairment, it is the claimant’s burden to show his impairment “is at least
 2 equal in severity and duration to the criteria of any listed impairment.” 20 C.F.R. §
 3 404.1526(a). For an impairment or combination of impairments to equal a Listing,
 4 the claimant “must present medical findings equal in severity to all the criteria for
 5 the one most similar listed impairment.” Sullivan v. Zebley, 493 U.S. 521, 531,
 6 110 S. Ct. 885, 107 L. Ed. 2d 967 (1990), superseded by statute on other grounds
 7 as stated in Kennedy v. Colvin, 738 F.3d 1172, 1174 (9th Cir. 2013); see 20 C.F.R.
 8 § 404.1526(a)-(b). A determination of medical equivalence must rest on objective
 9 medical evidence. See Lewis, 236 F.3d at 514 (“A finding of equivalence must be
10 based on medical evidence only.”). “If the findings related to [the claimant’s]
11 impairment(s) are at least of equal medical significance to those of a listed
12 impairment, [the Commissioner] will find that [the claimant’s] impairment(s) is
13 medically equivalent to the analogous listing.” 20 C.F.R.
14 § 404.1526(b)(2).
15         Plaintiff fails to meet his burden at step three. With regard to neurological
16 and musculoskeletal system disorders, plaintiff fails to identify any Listing he
17 believes he met or equaled. As for the mental disorders, plaintiff simply lists
18 several Listings which tangentially pertain to him. In each of these instances,
19 plaintiff fails to identify the criteria for each Listing he is alleged to meet or equal,
20 and explain how his medical findings met or equaled the criteria. Consequently,
21 plaintiff’s claims that he met or equaled a neurological, musculoskeletal system, or
22 mental disorders Listing are conclusory and fail to meet his burden.
23         As for Listing 5.08, contrary to plaintiff’s assertions, he failed to prove the
24 ALJ erred. To meet Listing 5.08 – weight loss due to any digestive disorder –
25 plaintiff must show that “despite continuing treatment as prescribed, [he had a]
26 BMI of less than 17.5 calculated on at least two evaluations at least 60 days apart
27 within a consecutive 6-month period.” Listing 5.08. The records show plaintiff
28

                                               22
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 23 of 29 Page ID #:1155



 1 had a BMI of 17.19 on June 23, 2016 and October 11, 2016, thereby satisfying one
 2 criterion. See AR at 762, 780. But the record does not show the weight loss was
 3 caused by a digestive disorder or that plaintiff was receiving treatment for his
 4 weight during this period. Contrary to plaintiff’s contention, a one-time diagnosis
 5 for diarrhea in October 2016 did not establish he had a digestive disorder that
 6 caused the weight loss. See id. at 764. Consequently, plaintiff has failed to show
 7 he met or equaled Listing 5.08.
 8         Plaintiff also argues the ALJ should have retained a medical expert to testify
 9 on this issue. P. Mem. at 7. An ALJ only has the duty to retain an expert when the
10 evidence was ambiguous. See Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir.
11 2005). The record was not ambiguous here.
12         In short, the ALJ did not err at step three.
13 E.      The ALJ Did Not Err at Step Five
14         Plaintiff argues the ALJ erred at step five. P. Mem. at 5. Specifically,
15 plaintiff contends he cannot perform the jobs of house cleaner, marker, table
16 worker, addresser, or stuffer, and the vocational expert’s numbers were wrong. Id.
17         As discussed above, the ALJ’s physical RFC determination was not
18 supported by substantial evidence. Therefore, the ALJ must make a new RFC
19 determination and again proceed through steps four and five. Assuming the ALJ
20 reaches the same RFC determination after reconsidering all of the objective
21 medical evidence, however, the ALJ’s step five finding was supported by
22 substantial evidence.
23         At step five, the burden shifts to the Commissioner to show the claimant
24 retains the ability to perform other gainful activity. Lounsburry v. Barnhart, 468
25 F.3d 1111, 1114 (9th Cir. 2006). To support a finding that a claimant is not
26 disabled at step five, the Commissioner must provide evidence demonstrating that
27 other work exists in significant numbers in the national economy that the claimant
28

                                               23
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 24 of 29 Page ID #:1156



 1 can perform, given his or her age, education, work experience, and RFC. 20
 2 C.F.R. § 404.1512(f).
 3         The Commissioner may meet his step five burden either by reference to the
 4 Medical-Vocational Guidelines at 20 C.F.R. part 404, Subpart P, Appendix 2 or by
 5 relying on the testimony of a vocational expert (“VE”) and the Dictionary of
 6 Occupational Titles (“DOT”) “in evaluating whether the claimant is able to
 7 perform other work in the national economy.” Terry v. Sullivan, 903 F.2d 1273,
 8 1276 (9th Cir. 1990) (citations omitted); see Osenbrock v. Apfel, 240 F.3d 1157,
 9 1162 (9th Cir. 2001); SSR 83-12; see also 20 C.F.R. § 404.1566(d)(1) (DOT is a
10 source of reliable job information). The DOT is the rebuttable presumptive
11 authority on job classifications. Johnson v. Shalala, 60 F.3d 1428, 1435 (9th Cir.
12 1995).
13         An ALJ may not rely on a VE’s testimony regarding the requirements of a
14 particular job without first inquiring whether the testimony conflicts with the DOT,
15 and if so, the reasons therefor. Massachi, 486 F.3d at 1152-53 (discussing SSR 00-
16 4p). In order for an ALJ to accept a VE’s testimony that contradicts the DOT, the
17 record must contain “‘persuasive evidence to support the deviation.’” Id. at 1153
18 (quoting Johnson, 60 F.3d at 1435). Evidence sufficient to permit such a deviation
19 may be either specific findings of fact regarding the claimant’s residual
20 functionality, or inferences drawn from the context of the expert’s testimony.
21 Light v. Soc. Sec. Admin., 119 F.3d 789, 793 (9th Cir. 1997) (as amended).
22         The ALJ here, at step five, relied on the testimony of the vocational expert to
23 determine whether plaintiff, given his RFC, could perform other jobs that exist
24 in significant numbers in the national economy. See AR at 62-69. In response to a
25 hypothetical limiting plaintiff to sedentary work but otherwise the same limitations
26 as in the RFC determination, the VE testified plaintiff could do the jobs of
27 addresser, stuffer, and table worker. See id. at 65. In response to hypothetical with
28

                                             24
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 25 of 29 Page ID #:1157



 1 the ALJ’s RFC determination, the VE testified plaintiff could perform the jobs of
 2 cleaner, housekeeping and marker. See id. at 68. Accordingly, the ALJ found
 3 plaintiff could perform the occupations of addresser, stuffer, table worker,
 4 housekeeping cleaner, and marker. See id. at 33; see also 20 C.F.R. § 404.1567(b)
 5 (a person who can do light work can generally also do sedentary work).
 6         Accordingly, the step five finding was supported substantial evidence, and
 7 the ALJ did not err.
 8 F.      The ALJ Failed to Develop the Record
 9         Plaintiff argues the ALJ failed to develop the record. P. Mem. at 6, 8.
10 Plaintiff contends the ALJ should have retained a consultative examiner and
11 obtained additional records. Id.
12         When the record is ambiguous, the Commissioner has a duty to develop the
13 record. See Webb, 433 F.3d at 687; see also Mayes, 276 F.3d at 459-60 (ALJ has a
14 duty to develop the record further only “when there is ambiguous evidence or
15 when the record is inadequate to allow for proper evaluation of the evidence”);
16 Smolen, 80 F.3d at 1288 (“If the ALJ thought he needed to know the basis of [a
17 doctor’s] opinion[ ] in order to evaluate [it], he had a duty to conduct an
18 appropriate inquiry, for example, by subpoenaing the physician[ ] or submitting
19 further questions to [him or her].”). This may include retaining a medical expert or
20 ordering a consultative examination. 20 C.F.R. § 404.1519a(a). The
21 Commissioner may order a consultative examination when trying to resolve an
22 inconsistency in evidence or when the evidence is insufficient to make a
23 determination. 20 C.F.R. § 404.1519a(b).
24         Here, the ALJ had a duty to retain a consultative examiner or medical expert
25 because the record was ambiguous. As discussed above, the State Agency
26 physicians only reviewed plaintiff’s medical records from 2013-2015. But as the
27 ALJ recognized, plaintiff’s back impairment appeared to increase in severity after
28

                                              25
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 26 of 29 Page ID #:1158



 1 2015. Moreover, two physicians recommended plaintiff obtain surgery to treat his
 2 back pain. Given the post-2015 records suggesting increased severity, the surgery
 3 recommendations, and the lack of an opinion based on a review of the entire
 4 record, the record was ambiguous as to plaintiff’s physical limitations. The ALJ
 5 therefore failed to fulfill her duty to develop the record.
 6 G.      The ALJ Properly Considered a Lay Opinion
 7         Plaintiff contends the ALJ failed to properly consider the November 2015
 8 Vocational Evaluation Report. P. Mem. at 6-7; see AR at 591-99.
 9         “[L]ay testimony as to a claimant’s symptoms or how an impairment affects
10 ability to work is competent evidence and therefore cannot be disregarded without
11 comment.” Stout v. Comm’r, 454 F.3d 1050, 1053 (9th Cir. 2006) (internal
12 quotation marks, ellipses, and citation omitted); see Smolen, 80 F.3d at 1288; see
13 also 20 C.F.R.§ 404.1513(d)(3) (the Commissioner will consider evidence from
14 other sources, including social welfare agency personnel). The ALJ may only
15 discount the testimony of lay witnesses if he provides specific “reasons that are
16 germane to each witness.” Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993);
17 see Lewis, 236 F.3d at 511 (“Lay testimony as to a claimant’s symptoms is
18 competent evidence that an ALJ must take into account, unless he or she expressly
19 determines to disregard such testimony and give reasons germane to each witness
20 for doing so.”).
21         Jose DeLaCruz of Disability and Assessment Services drafted the
22 Vocational Evaluation Report. AR at 591-99. The California Department of
23 Rehabilitation had referred plaintiff to Disability and Assessment Services for ten
24 days of vocational evaluation. Plaintiff reported pain in his lower back, shoulder,
25 and cervical region. As such, DeLaCruz opined plaintiff required breaks as needed
26 to reposition himself and should avoid heavy lifting and standing. Id. at 598.
27 DeLaCruz stated despite providing accommodations, including a lumbar supported
28

                                              26
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 27 of 29 Page ID #:1159



 1 chair, breaks as needed, and an abbreviated schedule, plaintiff had difficultly with
 2 consistent attendance and sustained stamina to complete the evaluation. Id. at 599.
 3 During the evaluation, plaintiff was cooperative with the staff but annoyed with
 4 peers, did not have the stamina to complete 2.5 hours of continuous work, and was
 5 unable to adhere to a structured activity for more than four hours. Id. Plaintiff also
 6 reported he was unable to work in a career that did not involve working in the
 7 artistic industry. Id. Consequently, DeLaCruz opined plaintiff was not ready for
 8 competitive employment at the time. Id.
 9         The ALJ rejected most of DeLaCruz’s findings because they had no direct
10 correlation to the standards used in the social security disability setting. See AR at
11 30. The ALJ also rejected the medical findings and physical limitations on the
12 basis that DeLaCruz was not a medical professional. See id. Nevertheless, the
13 ALJ considered plaintiff’s aptitude findings, which indicated had mostly above
14 average or average cognitive skills, and the fact that he canceled several sessions.
15 See id. at 30-31.
16         The ALJ properly provided germane reasons for rejecting DeLaCruz’s
17 conclusions. While lay testimony “as to a claimant’s symptoms is competent
18 evidence which the Secretary must take into account,” “medical diagnoses are
19 beyond the competence of lay witnesses and therefore do not constitute competent
20 evidence.” Nguyen, 100 F.3d at 1467. Thus, the ALJ properly rejected DeLaCruz’s
21 findings to the extent they were opinions as to his limitations. The ALJ also
22 properly rejected DeLaCruz’s opinion that plaintiff was not ready for competitive
23 employment since the ultimate social security disability determination was within
24 the purview of the Commissioner. See 20 C.F.R. § 404.1527(d)(1). Finally, the
25 ALJ clearly considered DeLaCruz’s objective findings such as the aptitude
26 findings but properly rejected his opinion that plaintiff had a lack of stamina. AR
27 at 30-31. The ALJ noted plaintiff failed to regularly attend the vocational
28

                                              27
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 28 of 29 Page ID #:1160



 1 evaluation, yet a lack of stamina had never caused plaintiff to have to miss a
 2 medical appointment. This called into question the effort plaintiff was providing.
 3         Accordingly, the ALJ’s reasons for rejecting DeLaCruz’s opinion were
 4 germane
 5                                            V.
 6                            REMAND IS APPROPRIATE
 7         The decision whether to remand for further proceedings or reverse and
 8 award benefits is within the discretion of the district court. McAllister v. Sullivan,
 9 888 F.2d 599, 603 (9th Cir. 1989). It is appropriate for the court to exercise this
10 discretion to direct an immediate award of benefits where: “(1) the record has been
11 fully developed and further administrative proceedings would serve no useful
12 purpose; (2) the ALJ has failed to provide legally sufficient reasons for rejecting
13 evidence, whether claimant testimony or medical opinions; and (3) if the
14 improperly discredited evidence were credited as true, the ALJ would be required
15 to find the claimant disabled on remand.” Garrison v. Colvin, 759 F.3d 995, 1020
16 (9th Cir. 2014) (setting forth three-part credit-as-true standard for remanding with
17 instructions to calculate and award benefits). But where there are outstanding
18 issues that must be resolved before a determination can be made, or it is not clear
19 from the record that the ALJ would be required to find a plaintiff disabled if all the
20 evidence were properly evaluated, remand for further proceedings is appropriate.
21 See Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004); Harman v. Apfel,
22 211 F.3d 1172, 1179-80 (9th Cir. 2000). In addition, the court must “remand for
23 further proceedings when, even though all conditions of the credit-as-true rule are
24 satisfied, an evaluation of the record as a whole creates serious doubt that a
25 claimant is, in fact, disabled.” Garrison, 759 F.3d at 1021.
26         Here, there are outstanding issues to be resolved and remand is required. On
27 remand, the ALJ shall reconsider the State Agency physicians’ opined physical
28

                                              28
     Case 2:18-cv-03177-SP Document 31 Filed 09/30/19 Page 29 of 29 Page ID #:1161



 1 limitations, and either credit those opinions or provide specific and legitimate
 2 reasons supported by substantial evidence for rejecting them. The ALJ shall also
 3 retain a consultative examiner or medical expert, and either credit his or her
 4 opinion or provide specific and legitimate reasons supported by substantial
 5 evidence for rejecting it. The ALJ shall then reassess plaintiff’s RFC, and proceed
 6 through steps four and five to determine what work, if any, plaintiff was capable of
 7 performing.
 8                                           VI.
 9                                    CONCLUSION
10         IT IS THEREFORE ORDERED that Judgment shall be entered
11 REVERSING the decision of the Commissioner denying benefits, and
12 REMANDING the matter to the Commissioner for further administrative action
13 consistent with this decision.
14
15 DATED: September 30, 2019
16
17                                         SHERI PYM
                                           United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                             29
